 


110 HR 773 IH: Diploma Integrity Protection Act of 2007
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 773 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2007 
Ms. McCollum of Minnesota (for herself, Mr. Bishop of New York, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce, Oversight and Government Reform, Judiciary, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reduce and prevent the sale and use of fraudulent degrees in order to protect the integrity of valid higher education degrees that are used for Federal purposes. 
 
 
1.Short titleThis Act may be cited as the Diploma Integrity Protection Act of 2007. 
2.Purpose; Definitions 
(a)PurposeThe purpose of this Act is to protect institutions of higher education, businesses and other employers, professional licensing boards, patients and clients of degree holders, taxpayers, and other individuals from any person claiming to possess a legitimate academic degree that in fact was issued by a fraudulent or nonexistent school, by a non-educational entity posing as a school, or by any entity in violation of Federal or State law. 
(b)DefinitionsIn this Act: 
(1)Degree-granting institutionThe term degree-granting institution means any entity that offers or confers an academic, professional, or occupational degree, diploma, or certificate, if such degree, diploma, or certificate may be used to represent to the general public that the individual possessing such degree, diploma, or certificate has completed a program of education or training beyond secondary education. 
(2)Diploma millThe term diploma mill means any entity that— 
(A)lacks valid accreditation by an agency recognized by a Federal agency, a State government, or the Council for Higher Education Accreditation as a valid accrediting agency of institutions of higher education; and 
(B)offers degrees, diplomas, or certifications, for a fee, that may be used to represent to the general public that the individual possessing such a degree, diploma, or certification has completed a program of education or training beyond secondary education, but little or no education or course work is required to obtain such a degree, diploma, or certification. 
(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
3.FindingsThe Congress finds as follows: 
(1)Diploma mills (entities that sell fraudulent degrees, diplomas, or certifications), have proliferated in recent decades due to inconsistent law enforcement and technological advances such as the Internet and electronic mail. 
(2)Diploma mills take many different forms but often share common characteristics, such as— 
(A)lack of accreditation or false claims of accreditation by agencies not recognized by the Department of Education or by the Council for Higher Education Accreditation; 
(B)no previous academic records are required for admission; 
(C)tuition is charged based on the number of degrees purchased, rather than the number of credit hours or courses taken; 
(D)credits for degrees are offered based on life experience rather than academic work; 
(E)students can receive degrees in far less time than at legitimate, accredited institutions of higher education; 
(F)faculty do not have degrees or credentials from accredited institutions; 
(G)the use of foreign or post office box addresses for the entity, without a physical permanent address in the United States; and 
(H)names that are very similar to legitimate, accredited institutions of higher education. 
(3)Several hundred diploma mills are operating at any given time, with revenues estimated to total more than $500,000,000 each year. 
(4)Rapidly growing commerce in fraudulent academic credentials imperils the national security of the United States. 
(5)The safety of the American public is particularly endangered by the sale of fraudulent medical, engineering, science, and education degrees. 
(6)The preeminence of the United States in science and engineering, as well as the prestige and reputation of American universities, is threatened by the trafficking of fraudulent degrees, diplomas, and certifications. 
(7)Some individuals who obtain degrees from diploma mills are conspirators in fraudulent behavior, but others are innocent consumers who have become victims of financial scams. 
(8)Efforts to shut down diploma mills have been weak and erratic due to variations in— 
(A)the laws of Federal, State, and local jurisdictions; 
(B)available enforcement mechanisms; and 
(C)political priorities. 
(9)In 2004, a Government Accountability Office investigation revealed weaknesses in the Department of Education’s administration of the student loan programs for higher education, including the possibility that a diploma mill could participate in the Federal Family Education Loan Program (FFELP) under title IV of the Higher Education Act of 1965. 
(10)The 2004 Government Accountability Office investigation included an examination of the credentials of a sampling of Federal employees, and revealed that, of the Federal employees selected for the examination, 463 Federal employees held degrees from diploma mills and other unaccredited universities, including 12 employees for the Department of Homeland Security, 13 for the Department of Justice, and 29 for the United States Postal Service. The investigation also found that Federal agencies have paid more than $150,000 in tuition payments to diploma mills and other unaccredited universities on behalf of Federal employees. 
(11)Recent investigations of suspected diploma mills have exposed a tangled web of fraudulent behavior that spans across State lines and the United States border. 
(12)The regulation of education in the United States is, in general, a State responsibility, and the development and regulation of academic standards in higher education is the responsibility of institutions of higher education. 
(13)The Federal Government should have uniform standards to determine, for Federal purposes, the legitimacy of degrees, diplomas, certifications, and degree-granting institutions. 
(14)This Act is necessary to prevent the use of fraudulent degrees for Federal purposes, and to expand Federal authority to investigate and penalize operators of diploma mills. 
4.Recognized accrediting agencies and institutions 
(a)Lists maintained by the Department of EducationNot later than 30 days after the date of the enactment of this Act, the Secretary of Education shall make available (in a regularly updated, electronic format) to the Secretary of Homeland Security and the heads of other appropriate Federal agencies, a list of— 
(1)accrediting agencies and associations, recognized by the Secretary of Education under section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b), or by the Council for Higher Education Accreditation; 
(2)eligible institutions, as defined under section 435(a) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)); and 
(3)foreign degree-granting institutions that— 
(A)have degree-granting authority, as granted by the appropriate agency or ministry of jurisdiction in the home country of such institution; 
(B)issue degrees that are accepted for professional licensure, public employment, and admission into graduate programs of degree-granting institutions in the home country (as determined by the Secretary of State); 
(C)are determined by the Secretary of Education to be academically equivalent to an eligible institution, as defined in section 435(a) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)); and 
(D)are located in a home country that is capable of performing an effective academic evaluation of the degree-granting institutions to which it issues degree-granting authority, as determined by the Secretary of State, in consultation with the Secretary of Education,for the purposes of allowing the Secretary of Homeland Security and the heads of such Federal agencies to determine, for immigration and Federal employment and hiring purposes, the legitimacy of degree-granting institutions and degrees issued by such institutions. 
(b)Revisions to listsThe Secretary of Education shall modify and maintain the lists described in subsection (a) as necessary to ensure that the lists and the information contained in the lists are accurate and up-to-date, based on the most recent information available to the Secretary. 
(c)Notice of recognitionTo be eligible to receive funds under title IV of the Higher Education Act of 1965, each eligible institution described in subsection (a)(2) shall, not later than 60 days after the date of the enactment of this Act, prominently display on the institution’s Internet website a notice indicating that the institution is recognized by the Secretary of Education as a legitimate degree-granting institution for immigration and Federal employment and hiring purposes. If the Secretary of Education determines that an institution no longer qualifies as a legitimate degree-granting institutions described in subsection (a)(2), and removes the institution from the list maintained under such subsection, the institution shall, not later than 15 days after the removal of the institution from such list, delete the notice required by this subsection from the institution’s Internet website. 
5.Accrediting agenciesNo accrediting agency or association may be considered to be a reliable authority as to the quality of education or training offered by a degree-granting institution for any purpose related to immigration, Federal employment and hiring practices, or for any other Federal purposes, unless the agency or association is on the list of accrediting agencies and associations recognized by the Secretary of Education or the Council for Higher Education Accreditation and provided to the Secretary of Homeland Security under section 4(a). 
6.Student visasNo nonimmigrant visa under subsections (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) shall be issued to any alien unless the established college or university described in such section is on the list of eligible institutions recognized by the Secretary of Education and provided to the Secretary of Homeland Security under section 4. 
7.Federal employmentFor purposes of applying any civil service law, rule, or regulation that requires or takes into consideration a degree from an institution of higher education for purposes of appointment or promotion of, or improved pay for, a Federal employee, only a degree from a degree-granting institution that is on the list of eligible institutions recognized by the Secretary of Education and provided to the appropriate Federal agencies under section 4 shall be acceptable. 
8.Task Force 
(a)Task Force establishedThe Secretary of Education shall establish within the Department of Education the Diploma Mill Task Force (referred to in this Act as the Task Force). 
(b)Membership 
(1)Number and AppointmentThe Task Force shall, if practicable, be composed of 19 members, as follows: 
(A)The Assistant Secretary of Education for Postsecondary Education. 
(B)A representative of the Department of Education with experience related to the determination of the legitimacy and quality of degrees from foreign institutions of higher education, selected by the Secretary of Education. 
(C)A representative of the Department of Justice, selected by the Attorney General. 
(D)A representative of the Federal Trade Commission, selected by the Chairman of such agency. 
(E)A representative of the Secret Service, selected by the Director of the Secret Service. 
(F)A representative of the Department of State, selected by the Secretary of State. 
(G)A representative of the Department of Homeland Security, selected by the Secretary of Homeland Security. 
(H)A representative of the Office of Personnel Management, selected by the Director of such Office. 
(I)A representative of the Council for Higher Education Accreditation. 
(J)A representative of the American Association of Collegiate Registrars and Admissions Officers. 
(K)Two representatives of State degree approval agencies, selected by agreement of at least 3 of the Speaker of the House of Representatives, the Senate Majority Leader, the House Minority Leader, and the Senate Minority Leader. 
(L)Two representatives from regionally accredited institutions of higher education, selected by agreement of at least 3 of the Speaker of the House of Representatives, the Senate Majority Leader, the House Minority Leader, and the Senate Minority Leader. 
(M)One representative from a nationally accredited institution of higher education, selected by agreement of at least 3 of the Speaker of the House of Representatives, the Senate Majority Leader, the House Minority Leader, and the Senate Minority Leader. 
(N)Four individuals from the general population with experience in higher education, the detection of fraudulent degrees and degree-granting institutions, or law enforcement related to credential fraud, selected as follows: 
(i)One individual selected by the Speaker of the House of Representatives. 
(ii)One individual selected by the Minority Leader of the House of Representatives. 
(iii)One individual selected by the Majority Leader of the Senate. 
(iv)One individual selected by the Minority Leader of the Senate. 
(2)Criteria for membershipAll members of the Task Force shall be persons who are especially qualified to serve on the Task Force by virtue of their education, training, or experience, particularly in the fields of higher education, accreditation of institutions of higher education, foreign higher education standards, State regulation of institutions of higher education, immigration, Federal employment requirements and hiring practices, or fraud prevention, detection, or enforcement. 
(3)TermsEach member shall be appointed for the life of the Task Force. 
(4)VacanciesA vacancy in the Task Force shall be filled in the manner in which the original appointment was made. 
(5)ChairAt the first meeting of the Task Force, the members of the Task Force shall elect a member of the Task Force to serve as Chair. 
(c)Duties 
(1)GuidelinesThe Task Force shall develop guidelines, to be used for the development of Federal legislation, to identify degree-granting institutions as legitimate or fraudulent degree-granting institutions for Federal purposes. In developing such guidelines, the Task Force shall consider— 
(A)characteristics of degree-granting institutions that help determine the legitimacy of the institution, such as whether an entity— 
(i)offers or confers degrees, diplomas, or certificates— 
(I)for little or no meaningful academic work; 
(II)without requiring an appropriate level of academic achievement for the attainment of such degrees, diplomas, or certificates; or 
(III)without imposing academic or other requirements for admittance into the institutions or programs offering such degrees, diplomas, or certificates; 
(ii)has fiscal and administrative structures and capacity appropriate to the specified scale of educational operations; 
(iii)has resources to support claims as a degree-granting institution, including curricula, qualified faculty, facilities, equipment, and supplies, student support services, objectives of the degrees or credentials offered, admissions practices, academic calendars and catalogs, and a grading system; and 
(iv)has degree-granting authority issued by the States in which degrees, or instruction leading to degrees, are offered, and is recognized by such States as an approved institution of higher education; 
(B)the feasibility of defining the term fraudulent degree-granting institution (commonly referred to as diploma mills), and if feasible, shall define such term for use in Federal laws and regulations; 
(C)issues related to— 
(i)the detection of new and existing fraudulent degree-granting institutions; 
(ii)recognition and prevention of the practices used by such fraudulent degree-granting institutions to avoid detection; 
(iii)the enforcement of laws and regulations prohibiting such fraudulent degree-granting institutions and practices and the use of fraudulent degrees; and 
(iv)the prosecution of such fraudulent degree-granting institutions and practices and the use of fraudulent degrees; 
(D)difficulties in identifying fraudulent degree-granting institutions located in foreign countries, or that claim recognition or degree-granting authority from foreign countries; 
(E)means to alert and educate the public about fraudulent degree-granting institutions and the use of fraudulent degrees; 
(F)laws, regulations, and other means used by States to address fraudulent degree-granting institutions and the use of fraudulent degrees; 
(G)the potential need for coordination and cooperation among various Federal agencies to investigate and prosecute suspected fraudulent degree-granting institutions, and the detailed recommendations of the Task Force regarding such coordination and cooperation; 
(H)the study and the report to the Task Force required under section 11; and 
(I)the purposes for which various agencies of the United States need to identify fraudulent degree-granting institutions, and identify, prohibit, and prevent the use of degrees issued by such fraudulent institutions, and the ability of such agencies to implement any guidelines considered by the Task Force. 
(2)Development of Federal PlanThe Task Force shall develop a strategic diploma integrity protection plan (referred to in this section as the Plan) to address the sale and use of fraudulent degrees for Federal purposes. The Plan shall include the following: 
(A)Recommendations to Congress regarding the implementation by Federal agencies of the guidelines developed under paragraph (1). 
(B)Recommendations to the Federal Trade Commission regarding the application of the guidelines developed under paragraph (1) to the rulemaking required under section 9 and to the enforcement of the rules promulgated under such section. 
(3)Submission of report to CongressNot later one year after the date of the enactment of this Act, the Task Force shall submit to the appropriate congressional committees a report, including— 
(A)the guidelines developed under paragraph (1); 
(B)the Plan developed under paragraph (2); and 
(C)legislative language in the form of a qualified bill to effectuate such Plan. 
(4)Qualifying billFor the purposes of this section, a qualifying bill means a bill— 
(A)the title of which is the following: A bill to establish and implement a strategic diploma integrity protection plan to address the sale and use of fraudulent degrees for Federal purposes.; 
(B)the text of which consists of the text of the bill included in the report submitted under paragraph (3); and 
(C)the provisions of which shall apply to applicable Federal agencies not later than the date that is 180 days after the date of the enactment of such bill. 
(d)Expedited Congressional consideration of Legislative Proposal 
(1)IntroductionThe majority leader of each House or his designee shall (by request) introduce a qualified bill as defined in subsection (c)(4) not later than the tenth day of session of that House after the date of receipt of the report transmitted to the Congress under subsection (c)(3). If a qualified bill is not introduced as provided in the preceding sentence in either House, then, on the eleventh day of session of that House after the date of receipt of such report, any Member of that House may introduce the qualified bill. 
(2)Referral and reporting in the House of RepresentativesAny committee of the House of Representatives to which a qualified bill is referred shall report it to the House not later than the 30th day after the date of its introduction. If a committee fails to report the bill within that period or the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, it shall be in order to move that the House discharge the committee from further consideration of the bill. Such a motion shall be in order only at a time designated by the Speaker in the legislative schedule within two legislative days after the day on which the proponent announces his intention to offer the motion. Such a motion shall not be in order after a committee has reported a qualified bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except twenty minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, the House shall proceed immediately to consider the qualified bill. 
(e)TerminationThe Task Force shall terminate 60 calendar days after the date on which the Task Force submits the report under subsection (c)(3). 
9.Sense of the Congress regarding use by States of the Federal Plan as guidelinesIt is the sense of the Congress that— 
(1)each State should implement a strategic diploma integrity plan similar to any such plan enacted by Congress in accordance with section 8, to the extent practicable and as soon as practicable after the date of the enactment of such a plan under such section; and 
(2)States may adopt more stringent standards than those standards contained in the Federal strategic diploma integrity plan and used by agencies of the United States to identify fraudulent degree-granting institutions operating within such State, except that State law does not preempt Federal law as applied to the employment and hiring practices of Federal employees working in such State. 
10.Unfair and deceptive acts and practices regarding diplomas and professional certifications 
(a)Conduct prohibitedNot later than 180 days after the date of enactment of this Act, the Federal Trade Commission shall initiate a rulemaking to define as an unfair and deceptive act or practice under section 18 of Federal Trade Commission Act (15 U.S.C. 57a) the following: 
(1)The issuing of a degree, diploma, certificate, or any similar document by an entity that is not recognized as a legitimate degree-granting institution by the Secretary of Education, if such degree, diploma, certificate, or similar document misrepresents, directly or indirectly, the subject matter, substance, or content of the course of study or any other material fact concerning the course of study for which such degree, diploma, certificate, or similar document was awarded. 
(2)The offering or conferring of an academic, professional, or occupational degree if the entity offering or conferring the degree— 
(A)is not an institution of higher education; 
(B)has not been accredited by an accrediting agency or association that is recognized for any purpose by any appropriate Federal agency, or by the Council for Higher Education Accreditation; or 
(C)is not recognized by the Secretary of Education as an eligible institution under section 4(a)(2),unless the entity offering or conferring such a degree clearly and conspicuously discloses, in all advertising and promotional materials that contain a reference to such a degree, that the awarding of the degree has not been so authorized or that the entity offering or conferring the degree has not been so approved or recognized. 
(3)The claiming or asserting in any advertisements or promotional material of an entity offering or conferring an academic, professional, or occupational degree, that such entity has— 
(A)an accredited status unless it holds accreditation from an accrediting agency that is recognized by the Secretary of Education or the Council for Higher Education Accreditation, or is recognized for any purpose by any appropriate Federal agency or, for foreign sources of accreditation, unless it holds accreditation from an accrediting agency that is recognized by the appropriate agency or ministry of jurisdiction in the country of the accrediting agency; or 
(B)an unaccredited, but approved status that misrepresents, directly or indirectly, the nature, extent, or credibility of such approval. 
(4)The issuing of any accreditation, including institutional, programmatic, or specialized accreditation, to any degree-granting institution by any entity that is not recognized for accreditation purposes by the Secretary of Education, any other appropriate Federal agency, or the Council for Higher Education Accreditation, or, for foreign accreditors, any entity that is not recognized for accreditation purposes by the appropriate agency or ministry of jurisdiction in the country of the accrediting agency. 
(b)Guidelines for legitimate degree-granting institutionFor purposes of defining a legitimate degree-granting institution in the rule required under subsection (a), the Federal Trade Commission shall adopt the guidelines developed by the Task Force and submitted in its report to Congress as required by section 8(c). 
(c)Final RuleThe Commission shall issue final rules under this section not later than 90 days after the Task Force submits its final report containing such guidelines to Congress pursuant to section 8(c)(3). 
(d)Reporting requirement 
(1)Federal Trade CommissionIn administering and enforcing the rule required under subsection (a), the Federal Trade Commission shall report regularly to the Secretary of Education any information regarding entities which the Commission knows or suspects to be in violation of such rule. 
(2)Secretary of EducationThe Secretary of Education shall make available to the general public, in paper and electronic forms, the information reported to the Secretary in accordance with paragraph (1). 
11.Study 
(a)StudyThe Comptroller General shall conduct a study to gather the following information: 
(1)A determination of the numbers and types of degree-granting institutions that are enrolling students or otherwise operating within the United States as of the date of the enactment of this Act that are not accredited by an accrediting agency or association recognized by the Secretary of Education under section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b) that— 
(A)are legitimate degree-granting institutions; and 
(B)are fraudulent degree-granting institutions. 
(2)An analysis of why legitimate degree-granting institutions do not obtain accreditation by an accrediting agency or association described in paragraph (1), and specifically why some such institutions voluntarily elect not to obtain such accreditation. 
(3)An analysis of any steps taken by the Department of Education to repair the vulnerabilities in the Federal Family Education Loan Program revealed by the Office of Special Investigations of the Government Accountability Office, as reported to the Subcommittee on 21st Century Competitiveness of the Committee on Education and the Workforce of the House of Representatives on September 23, 2004. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the Diploma Mill Task Force established under section 8 a report on the study conducted under subsection (a) together with recommendations for such legislation and administrative action as the Comptroller General determines to be appropriate. 
 
